Citation Nr: 0419581	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  96-22 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder manifested 
by a fungal infection of the left hand and arm.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1941 to January 1946.  This matter is before the Board 
of Veterans' Appeals (Board) on July 2002 remand from the 
United States Court of Appeals for Veterans Claims (Court) 
pursuant to a joint motion by the parties.  The appeal was 
initiated from a December 1995 decision by the St. Petersburg 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was before the Board in September 1997, when it was 
remanded to the RO for additional development.  In August 
1998 the Board denied service connection for a disorder 
manifested by a fungal infection of the left hand and arm.  
The veteran appealed that decision to the Court.  By a 
Memorandum Decision in October 2000, the Court vacated the 
August 1998 Board decision, and remanded the matter for 
readjudication.  In March 2001, the Board remanded the case 
to the RO for additional development, and the case then came 
before the Board in February 2002, when the Board again 
denied the appeal.  The veteran appealed the February 2002 
Board decision to the Court, resulting in the joint motion by 
the parties (because evidence received at the RO prior to the 
February 2002 decision had not been forwarded for Board 
review).  In January 2003 the Board arranged for additional 
development, and in September 2003 the Board remanded the 
case to the RO for initial consideration of the evidence by 
the agency of original jurisdiction.  The case is now before 
the Board for further appellant review.

In correspondence from the office of Congresswoman Katherine 
Harris, received in late June 2004, there is a request for 
expeditious handling, which is interpreted as a motion for an 
Advance of the Case on Docket.  The case has been handled as 
expeditiously as possible.  As it is now completed, a formal 
ruling on a motion for Advance on Docket is not necessary, 
and would only delay issuance of the decision.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  A fungal infection of the left hand or arm is not shown 
to have been present in service, and is not shown to be 
related to service or to a disability treated in service.


CONCLUSION OF LAW

Service connection for a disorder manifested by a fungal 
infection of the left hand and arm is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue; the claim has been 
considered on the merits.  The veteran was provided VCAA 
notice in April 2001 correspondence from the RO, and in a 
supplemental statement of the case (SSOC) in November 2003.  
Although he was provided VCAA notice subsequent to the RO 
determination appealed (incidentally, notice would not have 
been possible prior to enactment of the VCAA), he is not 
prejudiced by any notice timing defect.  He was notified (in 
the December 1995 decision, in a January 1996 statement of 
the case (SOC), and in SSOCs issued in October 1996, April 
1998, August 2001, and November 2003) of everything required, 
and has had ample opportunity to respond/supplement the 
record.  The case was reviewed de novo subsequent to the 
notice.  

Regarding content of notice, the SOC and SSOCs informed the 
veteran of what the evidence showed.  He was advised by April 
2001 correspondence and the November 2003 SSOC that VA would 
make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The April 2001 correspondence and the November 2003 SSOC 
advised him of what the evidence must show to establish 
entitlement to service connection for a disorder manifested 
by a fungal infection of the left hand and arm, and what 
information or evidence VA needed from him.  Everything 
submitted to date has been accepted for the record and 
considered.  While the veteran was not advised verbatim to 
submit everything he had pertaining to his claim, he was 
advised to submit, or provide releases for VA to obtain, any 
pertinent records.  Essentially, given the current posture of 
the claim, this was equivalent to advising him to submit 
everything pertinent.  

Although a November 2003 SSOC asked the veteran to respond 
with any new evidence in support of his claim within 30 days, 
he was further notified that evidence submitted within a year 
would be considered.  In fact, everything submitted to date 
has been accepted for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in remands dated in September 1997, March 2001, 
and September 2003.  The development has been completed, and 
the additional evidence obtained has been considered by the 
RO.  The veteran has been examined during the course of the 
appeal.  VA has obtained all records it could obtain.  
Development is complete to the extent possible; VA's duties 
to notify and assist are met.  Hence, the Board finds it 
proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Service medical records include a July 1941 report of 
examination on the veteran's enlistment, which is negative 
for complaints or clinical findings of a fungal infection or 
any other skin disorder.  A November 1942 clinical record 
shows diagnosis of dengue.  In September 1943, while serving 
in New Guinea, the veteran was treated for a boil in the left 
gluteal region.  This was followed by multiple small 
abscesses in the same region which were subsequently drained, 
and a diagnosis of fistula in ano is shown.  An October 1943 
clinical record indicates that multiple, recurrent bilateral 
abscesses in the gluteal region were found, the etiology of 
which was undetermined.  Incisions and drainage of abscesses 
in the buttocks, arms, groin and sacrum were performed.  A 
March 1944 clinical evaluation shows diagnosis of chronic 
fistula in ano, and recurrent tertian malarial fever 
(acquired in New Guinea).  Nurses records in February 1945 
reveal that while the veteran was convalescing from malaria, 
boric acid soaks were performed on a finger of his left hand.  
The November 1945 report of examination on the veteran's 
separation from service is negative for complaints or 
clinical findings of a fungal infection or any other skin 
disorder.  Clinical evaluation of his skin revealed a three 
inch surgical scar in the right gluteal region.  A 
symptomatic pilonidal cyst was noted on examination of the 
anus.  

Service personnel records reveal that the veteran's military 
occupational specialties were post quartermaster and supply 
officer general.  The records do not show that he engaged in 
combat, or received any awards or decorations indicative of 
combat.  

On VA examination in February 1947, perirectal abscesses were 
noted.  Examination of the veteran's skin revealed scars, but 
no fungal infection or other skin disorders were noted.  A 
second VA examination in February 1947 revealed small scars 
on the left forearm and right groin.  Pilonidal cyst scars 
were also noted. The diagnosis was healed pilonidal cyst 
excision.  

In a January 1995 letter, a private physician reported that 
he had examined the veteran, and he appeared to have a series 
of infections and swellings in his left hand "that has been 
going on for thirty years."  The physicians notation on the 
veteran's medical history did not include any mention of a 
fungal infection.  The physician's examination of the veteran 
revealed no prominent venous pattern, no proximal swelling, 
and nothing suggestive of phlebitis.  It was reported that 
the veteran had no complicated past medical history, and had 
no previous surgeries or radiation to the left arm.  The 
physician opined that the veteran did not have a venous 
obstruction, but rather a lymphedema/cellulitis cycle.  

A different private physician examined the veteran in January 
1995, and the veteran's chief complaint was left hand 
swelling.  It was reported "that for 30-40 years, [the 
veteran] has had a problem with his left hand."  Notations 
as to the veteran's past medical history did not include a 
fungal infection or other skin disorder.  Examination 
revealed some low grade swelling on the dorsal aspect of the 
left hand.  The physician reported that clinical examination 
did not indicated a current infection.  The diagnosis was 
possible non-specific recurring tenosynovitis.
In an August 1995 statement, another private physician 
reported that he had treated the veteran for approximately 20 
years for recurrent infections of the hands.

In September 1995, another private physician wrote that he 
had treated the veteran for approximately 9 months for 
lymphedema of the left hand and left upper extremity.  The 
physician reported that "it is felt by all parties" that 
the disorder was related to chronic lymphatic damage to the 
left upper extremity from a prior inflammatory and/or 
infectious process.  The physician opined that the lymphedema 
was most likely related to a prior episode of fungal 
infection "that [the veteran] acquired many years ago in the 
service."  

In his September 1995 application for compensation for a 
fungal disorder, the veteran reported that a fungus infection 
manifested over his entire body during service, but currently 
the condition only existed on his left hand and left forearm.  

In an October 1995 statement, the veteran's spouse reported 
that she and the veteran married in June 1945, and she was 
aware of a fungus/skin condition both prior to after their 
marriage.  She reported that he was treated by many 
physicians who had been unable to cure the skin disorder.  

In November 1995, the veteran's son, a physician, wrote that 
he had intimate knowledge of [the veteran's] personal and 
medical affairs," and was aware that the veteran "has 
suffered from chronic fungal infections of the extremities . 
. . for decades."  He stated that the fungal disorder was 
"punctuated by acute exacerbations consisting of pain, 
dysesthesias, and disabling lymphedema, despite consistent 
and aggressive chemotherapy."  In a subsequent letter dated 
in July 1996, the veteran's son related that his opinion was 
based on personal observations, and that other than his 
observations of the fungal disease, he had no "medical 
knowledge or further medical history" pertaining to the 
veteran's condition.  

In a December 1995 letter, a private physician noted the 
veteran had a 10 to 12 year history of intermittent left arm 
swelling, mostly in the hand, but in the last two to three 
years the swelling had progressed in the forearm.  The 
veteran reported a 10 year history of chronic lymphedema of 
the left hand and forearm.  The physician reported that 
despite extensive treatment by other private physicians, no 
etiology of the lymphedema had been found.  The diagnoses 
were recurrent left hand cellulitis and chronic left arm 
lymphedema.  The physician reported that the veteran traveled 
extensively throughout his lifetime, including to New Guinea, 
Samoa and Lahti, and had contracted multiple parasitic 
infections in the past.  The physician "explain[ed] to [the 
veteran] that at times we have seen lymphedema of different 
extremities secondary to parasitic infections that have been 
present many years ago and have come and gone, with residual 
damage to the lymphatic system, usually causing unilateral 
lymphedema."

In a July 1996 letter, one of the private physicians reported 
that the veteran had chronic repetitive infection processes 
of the left arm, "definitely related to a lymphatic insult 
sustained many years in the past."  The veteran had informed 
the doctor that he had definitely experienced a fungal 
infection in his left arm, and the physician opined "this 
could of course cause [the veteran's] chronic recurrent 
problems . . . ."  The doctor opined that whatever was 
causing the recurrent lymphatic problems was related to a 
process that happened years in the past which would be 
consistent with a remote fungal infection of the left arm.

At the October 1996 hearing, the veteran testified that he 
did not submit a claim for a left hand disorder after he got 
out of service because he had obtained a good job and did not 
need the money.  He submitted his claim of service connection 
for a fungal infection after his financial circumstances 
changed.  When asked whether he ever suffered from fungal 
infections other than in the anal region, he testified that 
while in the New Guinea he developed abscesses over his 
entire body, but mainly in the buttocks.  He reported that he 
tended to the abscesses with his left hand, and opined that 
an infection from the abscesses had spread to his left hand 
in that manner.  He stated that a private physician had 
informed him that his left hand condition was related to the 
abscesses in his anal region.  He also reported that he was 
informed by other physicians that abscesses are contagious 
and can spread if they are fungal.  

On VA examination in March 1998, the veteran reported a 
history of fungal infection over the back, lower extremities, 
and buttocks in approximately 1944.  A blistering process 
involving the left upper extremity reportedly began in 
approximately 1945.  The examiner noted that a review of the 
service medical records was negative for any process 
involving the left arm.  The diagnosis was partial lymphatic 
obstruction in the left upper extremity, with no active 
fungal process in the left arm.  The examiner could not 
provide a definite etiology for any lymphatic obstruction, 
and noted that this opinion was consistent with those 
provided by the veteran's private physicians over the years.  
The examiner expressly opined that the lymphatic obstruction 
of the left upper extremity did not manifest itself during 
the veteran's service, and that he "cannot definitely relate 
this" to the veteran's service.  The examiner further 
expressed that the evidence did not definitely support the 
presence of a recurring fungal process in the left arm, as 
the veteran was treated in the past with antibiotics as 
opposed to antifungal agents.  The examiner concurred with 
the opinions by the private physicians to the effect that 
lymphedema would predispose the veteran to infections in the 
left arm.  

In a December 1999 letter the veteran, one of his private 
physicians reiterated that the veteran had a history of 
extensive travel throughout his lifetime, including to New 
Guinea and Samoa, and had contracted multiple parasitic 
infections in the past, including malaria and dengue fever.  
The physician opined "it is more likely than not that this 
condition damaged your lymphatic system creating the problems 
that you currently have."
 
In a November 2000 statement, the veteran alleged that he 
participated in combat in the "New Guinea Campaign" during 
the 11/2 years he was stationed in New Guinea during World War 
II.  

Private clinical records dated from September 1997 to 
February 2001 include references to a history of recurrent 
cellulitis.  A September 1997 record includes the notation 
that the veteran had recurrent cellulitis related to left 
upper extremity edema.  In a July 2001 statement, one of the 
veteran's private physicians wrote that the veteran's fungal 
infection "is at least as likely as not caused by exposure 
to the tropical environment such as [the] New Guinea campaign 
in [World War II]."  

In an August 2001 VA medical advisory opinion, the physician 
noted that the veteran's claims file had been reviewed, and 
opined that "[c]ertainly there is no relationships to [the] 
veteran's service connected fistula in ano, and healed 
recurrent perirectal abscesses, and his current 
dermatological condition of the left hand, are unrelated."  
The physician further reported that review of the service 
medical records failed to indicate that the veteran was 
treated for any skin condition of the left arm.  It was noted 
that any other contagious skin condition, had one existed, 
"would likely have been communicated to the left arm."  The 
examiner found no evidence of a generalized fungus infection, 
and concluded that it would be a matter of pure speculation 
to say that the veteran's dermatological disorder was related 
to any complaints in service.  

In an October 2001 letter, another private physician reported 
that the veteran had swelling of the left arm that had been 
present for many years, and had worsened over the prior 10 
years.  The veteran "dates the swelling of the arm to soon 
after his tour in the South Pacific during World War II.  At 
that time he had confirmed malaria."  The physician gave a 
diagnosis of venous and lymphatic obstruction of the left arm 
without neurologic deficit, and opined "[i]t is very 
possible that this was due to an infection contracted during 
the veteran's tour of duty in the South Pacific during World 
War II when he was on New Guinea."  

On VA examination in April 2003, the veteran reiterated that 
swelling in his left hand and forearm initially manifested in 
service.  He reported that he was seen by someone in a field 
clinic during service, but there are no records of him being 
seen or treated for same during service.  He told the 
examiner that he was seen by a physician for the swelling 
approximately two years after his separation from service.  
The examiner reported that a review of the service medical 
records did not show any reference to swelling or rash on the 
left hand or arm.  Examination revealed mild swelling of the 
left hand and forearm below the axilla.  The examiner stated:
The etiology of this swelling in the left 
hand and left forearm is not determined 
at this time, and it cannot be related to 
the service without the resort to 
speculation at this point with the 
absence of documentation of this 
condition or similar condition in that 
location in the service.  

VA examination was also conducted in June 2003, and a 
different VA physician (a supervisor of the compensation and 
pension examiners) reported that his specialty was 
environmental medicine, and he had significant training in 
tropical and parasite diseases and their effects.  The 
physician reported that it is very possible that the swelling 
of the veteran's left hand and forearm is due to a parasitic 
infection.  However, he further stated:

[F]rom reviewing the C file, it appeared 
that [the] veteran had a significant 
interval between his service time when he 
may well have received a parasitic 
infection, and the onset of any swelling.  
Normally, when a parasitic infection 
causes a lymphatic obstruction that would 
result in swelling of this sort, this 
would occur very soon if not immediately 
coincidental with the infection.  The 
best I can tell, it had been at least 25 
years before there was any record of 
swelling occurring.  

Thus, there are other possible causes for 
swelling of this, and frequently, as 
physicians, we can't always tell what 
causes these infections.  I believe it 
would be speculative to state the 
veteran's current swelling is [due] to a 
parasitic infection he received in the 
service.  In fact, it would be unlikely 
if the records, indeed are true, that he 
had no swelling for several years after 
his service time.  If there would be 
evidence showing he had swelling of a 
more immediate nature, or at a time more 
adjacent to his service time, any records 
or some evidence that would show that, 
then I think this opinion could be 
changed and it could be as likely as not.  
However, if there indeed is that 
significant interval, I will have to say 
it is unlikely the veteran's current arm 
swelling was due to any problem in the 
service.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even thought there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

Pursuant to the October 2000 Memorandum decision of the 
Court, the Board must consider the applicability of 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), i.e., whether the 
veteran should be afforded the "relaxed evidentiary 
requirements" provided to veterans who "engaged in combat 
with the enemy in active service."  It is noteworthy that 
mere presence in a combat zone is insufficient to establish 
that an individual engaged in combat with the enemy.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  There is no record that 
the veteran engaged in combat.  Service personnel records 
show that his military occupational specialties were 
quartermaster and supply officer.  He did not receive any 
awards or decorations connoting combat, and there is no 
satisfactory lay evidence that he participated in combat.  In 
fact, although the veteran contends he had combat service 
while stationed in New Guinea, his argument is not that the 
disability at issue was sustained while he engaged in combat, 
but rather that it first appeared while he was in a combat 
zone.  Based on the record, the Board finds that the veteran 
did not engage in combat with the enemy, and thus he is not 
entitled to the relaxed evidentiary requirements of 38 
U.S.C.A. § 1154(b).  

The evidence of record does not include any competent 
evidence that the veteran had a fungal infection during 
active duty.  While it is clear he was treated for abscesses 
during active duty, they were never characterized or shown as 
being related to any form of fungal infection.  The November 
1945 report of examination on the veteran's separation from 
service is entirely negative for any fungal infection or 
other skin disorder.  The veteran has testified that a fungal 
infection covered his entire body during active duty.  
However, as a layperson he is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
thus, his assertion that he had a fungal infection during 
active duty is without probative value.  The veteran's spouse 
also states she observed him having a fungal infection since 
before June 1945.  As she too is a layperson, her observation 
likewise is without probative value.  Although the veteran's 
son (a physician) has medical training, he expressly 
indicated that his observations were not from a medical 
perspective, but rather were gleaned from growing up with the 
veteran.  Thus, his viewpoint on this point is that of a 
layperson, and his statement is likewise not probative as to 
whether the veteran had a fungal infection in service.  

As noted above, there is no specific mention or any clinical 
findings of a fungal infection in the service medical 
records.  VA physicians who examined the veteran in March 
1998, August 2001, and in April and June 2003, each indicated 
that they had reviewed the claims file, including service 
medical records, and stated that there is no evidence that a 
generalized fungus infection was manifested in service.  
Although the veteran has submitted numerous statements from 
his private physicians to the effect that he has a current 
left hand and arm disability that is related to service, none 
of these statements was based on a review of the veteran's 
service medical records and claims folder.  Each is based on 
history provided by the veteran.  Because those notations 
appear to be bare transcriptions of lay history, they are not 
competent medical evidence that the veteran's current left 
hand/arm fungal disorder that is related to his service.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Furthermore, it is 
noteworthy that medical history provided by the veteran has 
been inconsistent.  In private medical records dated in 
September 1976, January 1995, and December 1995, he reported 
variously that his left upper extremity symptoms began in 
about 1973, 1955 or 1965, and 1983 or 1985.  In more recent 
records (e.g., VA examination in 1998) he has provided a 
history of an onset of symptoms in service, and their 
manifestation immediately postservice.  He alleges that he 
has had the disorder intermittently since active duty, and he 
testified that he did not submit a claim for the left 
hand/arm disorder on his separation from service because he 
was financially secure and did not need the money.  However, 
that particular explanation is inconsistent with the fact 
that he did file claims for service connection for malaria 
and for a fistula in ano in December 1945, and for a back 
disorder in 1965; on neither occasion was a skin disorder 
claimed or noted.  None of the statements of the private 
physicians account for the fact that there are no left upper 
extremity symptoms noted in service medical records.  
Moreover, none of the private physicians' statements relate a 
left hand or arm disability to rectal abscess or anal fistula 
that were noted in service.

VA opinions in March 1998, August 2001, and in April and June 
2003 were based on reviews of the veteran's claims file, 
including service medical records.  No VA examiner has found 
any basis for relating a current left hand/arm disability to 
service or to any complaints or disorders noted in service.  
The VA examiners in August 2001, and in April and June 2003, 
provided opinions (along with rationale) concluding that 
there is no evidence that the veteran was treated for a skin 
condition of the left arm in service or that he had a 
generalized fungus infection in service.  Each VA physician 
who examined the veteran concluded, essentially, that there 
is no relationship between the veteran's current left hand 
dermatological symptoms and any disorder complained of or 
treated in service, and that it would be a matter of pure 
speculation to state otherwise.  

Because the opinions by VA examiners in March 1998, August 
2001, and in April and June 2003, were based on review of the 
entire record, and are supported by rationale consistent with 
facts established by the record, the Board finds those 
opinions more probative than the private medical statements 
proffered by the veteran.  In summary they establish that the 
veteran's current left hand and arm disabilities are not 
related to service or to any fungal infection or parasitic 
infestation therein.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Service connection for a disorder manifested by a fungal 
infection of the left hand and arm is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



